DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.

Response to Arguments
Applicant’s arguments, see the RCE, filed 6/10/22, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chou et al, US 20170366795.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795.
In regard to claim 1, Griffith et al., US 2015/0097981, discloses a method of determining a region of interest, comprising: 
with a first image capturing device (see figure 1, element 18), determining a region of interest (see figure 2, elements 72: the central portions of image 52 is determined to be the region of interest) within a field of view (see figure 2, elements 62 and 72: portions 62 and 72 have a common field of view) common  between the first image capturing device and a second image capturing device (see figure 1, element 14), the first image capturing device capturing an image at a lower resolution than the second image capturing device (see figure 2, element 50) (see para 4, 18, and 20-21); 
determining a corner defining the region of interest (see para 22: corner of central portion 72); and 
upscaling the determined corner to match a corner within a field of view of an image captured by the second image capturing device (see figure 2, elements 54 and 62; para 22).  
The Griffith reference does not specifically disclose that the upscaling is upscaling a resolution of the first image with a lower resolution to the higher resolution of the second image.
Chou et al, US 20170366795, discloses an imaging device with a high resolution camera and a low resolution camera and a resolution upscaling module that upscales the resolution of the low-resolution image to the resolution of the high-resolution image (see para 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, to have a resolution upscaling module that upscales a resolution of the determined corner to match a resolution of a corner within a field of view of an image captured by the second image capturing device which has a higher resolution than the first image capturing device, in order to better match the images to combine the images for a higher quality image.
In regard to claim 2, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses comprising completing the upscaling of the corner within a single frame (see figure 2, element 62 and para 22: the corner of image 50 is upscaled, each captured image reads on a single frame).
In regard to claim 3, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device and second image capturing device are within the same device (see figure 1, element 22).
In regard to claim 4, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device and second image capturing device have different fields of view (see para 8).
In regard to claim 5, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device is an image capturing device that captures an image within the electromagnetic spectrum (see para 23).
In regard to claim 6, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein a frame rate of the first image capturing device is equal to or higher than a frame rate of the second image capturing device (see para 18).
In regard to claim 7, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein the first image capturing device sends image data captured to a host device for corner determination and corner upscaling (see figure 2, elements 54-60 and para 21-22).
In regard to claim 16, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses further comprising registering the determined corners to a perspective of the second image capturing device (see figure 2: applying or registering the corners of the mask 62 to image 60).
In regard to claim 17, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the camera device of claim 1.  The Griffith reference discloses wherein determining a region of interest comprises performing pixel analysis to identify an object to be tracked within the region of interest (see figure 10; abstract and 122-124).
In regard to claim 18, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the camera device of claim 1.  The Griffith reference discloses wherein determining a region of interest comprises performing object recognition to identify an object to be tracked within the region of interest (see figure 10; abstract and 122-124).
In regard to claim 19, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses wherein upscaling the determined corner comprises increasing a sampling rate of portions of frames where the determined corners are located within frames recorded by the first image capturing device (see figure 2, element 62 and para 22).
In regard to claim 20, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, discloses the method of claim 1.  The Griffith reference discloses further comprising upscaling just the determined corner to match the corner within the field of view of the image captured by the second image capturing device (see figure 2, element 62 and para 22).
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, and Allen et al., US 6,972,787.
In regard to claim 8, Griffith et al., US 2015/0097981, discloses the image capturing system, comprising: 
a first camera (see figure 1, element 18 and para 18), comprising: 
a region of interest module (see figure 2, element 68 and para 22) to: 
identify a region of interest (see figure 2, element 72 and para 22); and 
determine a corner defining the region of interest (see para 22: corner of the block); 
a second camera (see figure 1, element 14) having a higher resolution than the first camera (see para 4 and 18); and 
an image upscaling module (see figure 2, element 54) to match the corners within a field of view within an image captured by the second camera (see figure 2, element 62 and para 22).
The Griffith reference does not specifically disclose that the upscaling is upscaling a resolution of the first image with a lower resolution to the higher resolution of the second image.
Chou et al, US 20170366795, discloses an imaging device with a high resolution camera and a low resolution camera and a resolution upscaling module that upscales the resolution of the low-resolution image to the resolution of the high-resolution image (see para 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795, to have a resolution upscaling module that upscales a resolution of the determined corner to match a resolution of a corner within a field of view of an image captured by the second image capturing device which has a higher resolution than the first image capturing device, in order to better match the images to combine the images for a higher quality image.
The Griffith and Chou references do not specifically disclose wherein the region of interest comprises an object within a field of view that is to be tracked.
ALLEN ET AL., US 6,972,787, discloses and camera system with a camera that emits a light to illumination a region of interest and tracks an object in region to keeps moving the camera to center the field of view on the object (see figure 10; abstract and 122-124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, wherein the region of interest comprises an object within a field of view that is to be tracked, in order to keep the object automatically centered in the field of view. 
In regard to claim 9, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, discloses the image capturing system of claim 8.  The Griffith reference discloses wherein the image upscaling module receives upscaling data from a processor (see figure 1, element 24) of a host device communicatively coupled to the image capturing system (see para 19-22).
In regard to claim 10, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, discloses the image capturing system of claim 8.  The Griffith reference does not specifically disclose wherein the first camera records an infrared image.
Allen et al.., US 6,972,787, discloses a dual camera system with a first camera (742) that records an infrared image (see figure 7 and para 72-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, wherein the first camera records an infrared image, in order to capture images at night, making the system more versatile.
In regard to claim 11, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, discloses the image capturing system of claim 8.  The Griffith reference discloses wherein the host device streams a video image of the matched corners within the field of view of the captured images received by the second camera (see para 19).
In regard to claim 12, Griffith et al., US 2015/0097981, in view of Chou et al, US 20170366795 and Allen et al., US 6,972,787, discloses the image capturing system of claim 8.  The Griffith reference discloses wherein a frame rate of the first camera is equal to or higher than a frame rate of the second camera (see para 18).

Allowable Subject Matter
Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  	In regard to claims 13-15, the prior art does not disclose a camera device with the combination of limitations specified in the claimed invention, specifically the limitations of:
		receive an upscaled image from the first image capturing device that includes the demarcated corners defining the region of interest in the high- resolution image, identify coordinates defining the demarcated corners within the high- resolution image of the second camera; identify a region of interest within the field of view of the second image capturing device based on an identification of coordinates of the demarcated corners, as stated in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,064,552, discloses a multi-camera device that increases the resolution of the lower resolution image.  US 10,194,080, discloses a first and second image sensor that changes the field of view and resolution of one of the images to match the other.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs